Title: To George Washington from John Baylor, 20 June 1757
From: Baylor, John
To: Washington, George



Dear Sir
New Market 20th June 1757

Yrs of the 10th I rec’d & have by the Bearer sent yr Mare which I make not the least Doubt of being in Foal & you are kindly welcome to send a couple of Mares yearly to my Horses. When we come to recounting Favours I find my self so largely yr Debtor that I shall allways insist on yr commanding with Freedom any & every Thing wherin I can be Serviceable. Sorry I am for the unhappy Fall of one of the poorest or least of our back Inhabitants. I wish it were in my Power to prevent it. The Tenderness of my Understanders render me incapable of any Atchevts in that Part of the World could we get a peacable or even Forcible Possession of that fine Country lying between the Mississippi & Ohio I had rather live there than any Part of America & more so after a late Confab. with Capt. Gist. I wish my good Friends Capt. Spotswood & Lieut. Baker may not have ventur’d too far with so small Partys but as the brave Harry the 5th told his Soldiers that Victory was not so much owing to Numbers as to Conduct & Courage at the remarkable Battle of Azincourt so I make no Doubt but these Gentln of whom I have an extr[aordinar]y esteem will render a good Acct of their Behaviour. If ever an Oppy offers pray remember my little Friend Capt. Woodford. And that you may allways succeed in all yr

Undertakings will be ever the most joyful News to Dear Colo. yr most Obedt Hbe Sert & sincere well wisher

J. Baylor

